Citation Nr: 1212174	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-31 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active military duty from July 1951 to July 1971.  The Veteran died in October 2008.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied entitlement to service connection for the Veteran's cause of death. 

The Board notes that a statement of the case (SOC) dated in July 2009 included the issues of service connection for cirrhosis of the liver (claimed as liver disease) and post-operative renal carcinoma, to include as due to exposure to herbicides or exposure to hepatitis C, and service connection for liver cancer, to include as due to exposure to hepatitis C, all for the purpose of accrued benefits.  The appellant submitted a timely substantive appeal as to all issues listed on the SOC, and she and her daughter testified about these issues in February 2010. 

Unfortunately, these issues are not properly before the Board for appellate review.  First, they were never considered by the RO in an original rating decision.  More importantly, a prerequisite for accrued benefits is that the Veteran has a "pending claim" for VA benefits on the date of death.  See 38 C.F.R. § 3.1000(d)(5) (2011).  The Veteran's claims for service connection for cirrhosis of the liver, liver cancer, and renal carcinoma (claimed as kidney cancer) were received on July [redacted], 2008 with correspondence from the appellant.  The certificate of death showed that the Veteran died the day before, on July [redacted], 2008.  Therefore, these claims were not pending at the time of his death, and the Board may not consider them. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2008 and the immediate cause of his death was liver cancer due to (or as a consequence of) cirrhosis of the liver.  Other significant conditions listed as contributing to his death but not resulting in the underlying cause were congestive heart failure, portal hypertension, and splenomegaly.

2.  The Veteran had service in the Republic of Vietnam during the Vietnam Era.

3.  The most probative evidence of record establishes that the Veteran's fatal liver cancer and cirrhosis of the liver are at least as likely as not related to his herbicide exposure during service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Given the fully favorable decision contained herein, any discussion of the duties to notify and assist is unnecessary.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

To establish service connection for the cause of the Veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2011).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2011).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), which do not include cancer of the liver.  See 38 C.F.R. § 3.307(a)(6)(ii).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600 -42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 Fed. 3d 1039 (Fed. Cir. 1994).

In this case, the appellant, who is the Veteran's widow, is seeking service connection for the cause of the Veteran's death.  The Veteran died on October [redacted], 2008 at the age of 76.  He served on active duty from July 1951 to July 1971.  His service included a tour of duty in the Republic of Vietnam. 

The death certificate indicates that the immediate cause of death was liver cancer due to (or as a consequence of) cirrhosis of the liver.  Other significant conditions listed as contributing to his death but not resulting in the underlying cause were congestive heart failure, portal hypertension, and splenomegaly.  The certifier, a Hospice registered nurse, indicated that tobacco use "probably" contributed to his death.  

The Veteran's service treatment records are unremarkable for any of the conditions listed on his death certificate.  During his lifetime, the Veteran was service-connected for hemorrhoids, a left shoulder disability, and a low back disability.  

The appellant's primary assertion is that the Veteran's cirrhosis and liver cancer were due to exposure to Agent Orange during his military service.  VA has confirmed that the Veteran served in Vietnam from July 1970 to July 1971.  Hence, it is presumed that he was exposed to herbicides during this time period; however, cirrhosis and liver cancer are not among the conditions for which service connection is presumed based on herbicide exposure.  The Veteran's medical records do not indicate that he had hepatitis C or a history of viral infection.  Private treatment records from Dr. M note that the Veteran was a previous smoker and drank alcohol, but the quantity and duration of any tobacco or alcohol use are unknown.  As noted below, Dr. S indicated that alcohol usage was not significant.  During the February 2010 Board hearing, the appellant said that the Veteran stopped drinking in 1984 at her request, but that he did not drink much and did not drink to get drunk.

A March 2008 medical record from Dr. S indicates the Veteran had cirrhosis, end stage liver; a history of renal carcinoma, possible metastatic lesion to the liver, possibly even hepatoma with his alpha fetoprotein of 1318.

In a November 2008 letter, Dr. S noted that the Veteran was diagnosed with right renal clear cell cancer, as well as cirrhosis with portal hypertension, in February 2002.  The physician stated that there were no markers for prior viral infections to explain the etiology of the cirrhosis and no significant alcohol intake and that the case fell into the category of "cryptogenic cirrhosis."  The physician opined that "[s]ince we know that herbicides and Agent Orange have been associated with hepatotoxic enzyme patterns, it is certainly possible that [the Veteran's] Agent Orange exposure in Vietnam could have been a contributing factor to his cirrhosis and hepatoma.  In the absence of other known factors for cirrhosis I feel that it is at least as likely as not that the Agent Orange could have been a factor for [the Veteran]."

In a February 2009 letter, Dr. M indicated that the Veteran had hepatoma as well as small renal cell carcinoma.  The physician noted that the dioxin in Agent Orange has been shown to be a factor in liver cancer in laboratory animals and is speculated to cause cancer in humans.  The physician opined that "[the Veteran's] exposure to Agent Orange certainly could be a contributing factor to the development of cancer in this wonderful gentleman ... There was certainly nothing else in [the Veteran's] life exposure-wise that would have been a contributing factor to hepatocellular carcinoma leaving the Agent Orange as more dramatic in this particular man."  In support of his opinion, Dr. M enclosed articles discussing some of the research regarding the dioxins in Agent Orange.

In light of this evidence, the Board obtained an opinion from VHA in September 2011.  The expert, who is the chief of gastroenterology and heptology at a VA medical center, indicated that he reviewed the claims file.  The Veteran's diagnosis of and treatment for liver cancer beginning in January 2007 was detailed.  The VHA expert indicated that there was no evidence to corroborate possible exposure to hepatitis C.  Testing for viral etiologies had been negative.

The physician then noted various studies on the effects of exposure to herbicide but also stated that even those lengthy studies may have been of an inadequate duration to capture some manifestations of disease due to such exposure.  The natural history of many well-established etiologies of advanced liver disease often progress over multiple decades.  He noted that occupational studies of industrial dioxin exposures have showed excessive cancer mortality overall but no increased risk specifically for liver cancer.  However, dioxin is noted to be an extremely potent tumor promoter in animals and that hepatotoxicity is an effect of exposure.  In conclusion, the VHA physician opined that the Veteran's cirrhosis and liver cancer were at least as likely as not related to herbicide exposure during service.

In reviewing the record, the Board finds that the September 2011 VHA opinion is certainly thorough, conducted by a specialist, accurate as to the evidence of record, and completely explained.  As such, it is highly probative evidence on the claim at issue.  While the opinions of Dr. M and Dr. S appear to favor the appellant's claim, they are somewhat speculative in nature.  Nevertheless, the VHA opinion accurately reports the Veteran's history, cites a number of scientific studies, and provides conclusions and rationales that support the appellant's claim.  It is, therefore, at least as probative as any other evidence of record.

The Board notes that the appellant has also asserted that the Veteran's ischemic heart disease caused or materially contributed to his death.  The September 2011 VHA opinion also addressed this issue.  However, in light of the favorable opinion regarding the Veteran's liver cancer and cirrhosis of the liver, any discussion of the contribution of ischemic heart disease to the Veteran's death is moot.

As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's cause of death is related to service, and the claim is granted.


ORDER

Service connection for the Veteran's cause of death is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


